Name: Commission Regulation (EC) No 607/94 of 18 March 1994 amending Regulations (EEC) No 1913/69 and (EEC) No 3846/87 as regards export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product;  agricultural activity;  foodstuff;  tariff policy
 Date Published: nan

 19. 3 . 94 Official Journal of the European Communities No L 77/5 COMMISSION REGULATION (EC) No 607/94 of 18 March 1994 amending Regulations (EEC) No 1913/69 and (EEC) No 3846/87 as regards export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 2193/93 (2), and in particular Article 13 (6) thereof, Whereas for export refunds, the present break down of the nomenclature for cereal-based compound feeding ­ stuffs, and particularly the distinction made between on the one hand maize and on the other hand other cereals could result in speculation ; Whereas this speculation can be prevented providing that the refund is granted according to the actual cereal content of the compound feedingstuff ; Whereas in order to implement the above change in granting and avance fixing the export refunds on cereal ­ based compound feedingstuffs, Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and advance fixing of export refunds on cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 3630/91 (4), and Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agri ­ cultural product nomenclature for export refunds (5), as last amended by Regulation (EC) No 3567/93 (6), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1913/69 is amended as follows : 1 . Article 3 is replaced by the following : Article 3 In accordance with Article 8 (2) of Regulation (EEC) No 2743/75, when the export refund is fixed in advance, it shall be adjusted in line with any change in the threshold price for the cereal or cereals for which the calculation of the export refund is being made, between the date of advance fixing and the date of export.' ; 2. Article 4 (3) is replaced by the following text : '3 . The particulars referred to in paragraphs 1 and 2 shall be broken down :  in the case of import licences, by distinguishing between the cereal-based feedingstuffs falling under different subheadings of the combined nomenclature ,  in the case of export licences, by specifying the quantity of cereals incorporated in the feedingstuffs for which the request for a licence is being made .' ; 3 . The Annex is deleted. Article 2 Sector 5 of the Annex to Regulation (EEC) No 3846/87 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22 . O OJ No L 246, 30 . 9 . 1969, p. 11 . (4) OJ No L 344, 14. 12. 1991 , p. 40 . O OJ No L 366, 24. 12. 1987, p. 1 . 6) OJ No L 327, 28 . 12. 1993, p. 1 . No L 77/6 Official Journal of the European Communities 19 . 3 . 94 ANNEX '5 . Cereal -based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding (') : ex 2309 10 - Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup :     Containing no starch, or containing 10% or less by weight of starch (2) (3) : 2309 1011 _____ Containing no milk products or containing less than 10 % by weight of such products 2309 10 11 000 2309 1013 _____ Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 13 000     Containing more than 10% but not more than 30% by weight of starch (2) : 2309 1031 _____ Containing no milk products or containing less than 10 % by weight of such products 2309 10 31 000 . 2309 10 33 _____ Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 33 000     Containing more than 30 % by weight of starch (2) : 2309 1051  Containing no milk products or containing less than 10 % by weight of such products 2309 10 51 000 2309 10 53 _____ Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 53 000 ex 2309 90  Other :   Other :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :      Containing no starch or containing 10% or less by weight of starch (2) : 2309 90 31 ______ Containing no milk products or containing less than 10 % by weight of such products 2309 90 3 1 000 2309 90 33 ______ Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 33 000      Containing more than 1 0 % but not more than 30 % by weight of starch (2) : 2309 90 41 ______ Containing no milk products or containing less than 10 % by weight of such products 2309 90 41 000 2309 90 43 ______ Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 43 000 _____ Containing more than 30 % by weight of starch (2) : 2309 90 51 ______ Containing no milk products or containing less than 10 % by weight of such products 2309 90 51 000 2309 90 53 ______ Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 53 000 (') Covered by Regulation (EEC) No 1619/93 of the Commission (OJ No L 155, 25. 6 . 1993, p. 24). (2) For the purposes of the refund only the starch coming from cereal products is taken into account. Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, and heading Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1 104 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomencla ­ ture . The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product. No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis . I3) A refund will only be paid for products containing 5 % or more by weight of starch .'